Citation Nr: 0929181	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service connected hearing loss and service 
connected tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1994 to February 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which in pertinent part, 
denied the benefit sought on appeal. 

In July 2009, the Veteran testified before the undersigned 
Veteran's Law Judge during an audio conference hearing.  The 
transcript from that hearing has been associated with the 
claims folder.   


FINDINGS OF FACT

1.  Vertigo was not shown in service, at separation, or for 
many years thereafter.  

2.  There is no medical evidence on file linking vertigo 
directly to any aspect of the Veteran's period of service. 

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's vertigo is proximately 
due to his service-connected hearing loss and/or his service-
connected tinnitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
vertigo have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the August 2007 RO decision in the matter, VA 
sent a letter to the Veteran in June 2007 that fully 
addressed all notice elements concerning his vertigo claim.  
The letter informed the Veteran of what evidence is required 
to substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the VCAA duty 
to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify the Veteran with regard to 
his claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  In October 2007, the 
Veteran was afforded a VA examination in conjunction with his 
claim.  The Veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

A review of the Veteran's service treatment records shows no 
complaint, treatment or diagnosis of vertigo while he was in 
service.  The Veteran's December 1997 report of examination 
prior to his discharge from service showed that the Veteran 
did not experience vertigo and/or dizziness.  On the 
associated report of medical history, the Veteran checked the 
box marked "NO" next to the question asking about a history 
of dizziness and/or fainting spells.  

The first post-service medical evidence of record contained 
in the Veteran's claim folder are the private treatment 
records from Lexington Medical Center IRMO in Columbia, South 
Carolina dated June 1999 to November 2002.  None of these 
treatment records shows that the Veteran complained of, or 
was treated for, vertigo.  

The Veteran's claim folder next contains two audiological 
evaluation reports.  The first one, dated September 2003, 
comes from a private audiological evaluation performed in 
conjunction with the Veteran's employment with American 
Spiral Weld.  In that private evaluation report, the examiner 
does not indicate that the Veteran experienced dizziness or 
vertigo.  The second report comes from an October 2005 VA 
audiological examination that was performed in conjunction 
with the Veteran's claim for service connection for hearing 
loss and tinnitus.  The October 2005 VA examination report 
lacks any complaints or findings indicative of vertigo. 

The first evidence of the Veteran's complaints of vertigo 
comes from a January 2007 VA treatment records from the VA 
Medical Center in Van Dorn (VAMC).  In the January 2007 nurse 
practitioner health progress note, the nurse practitioner 
noted that the Veteran had a medical history of vertigo.  The 
nurse practitioner assessed the Veteran with vertigo and she 
prescribed medication to treat his symptoms.  In March 2007, 
the Veteran underwent a CAT Head Scan at the VAMC in 
conjunction with his complaints of headaches and dizziness.  
The March 2007 CAT Head Scan report showed that there were no 
abnormal findings of the Veteran's brain.  The VAMC treatment 
records show that the Veteran continued to receive treatment 
for his vertigo through September 2008.  

The Veteran's claims folder also contains an April 2007 VA 
Security Prescription Form signed by Annlynn Lee, Nurse 
Practitioner.  On the prescription form, Nurse Practitioner 
Lee recorded the following: "Patient has chronic problem of 
Tinnitus and dizziness, Vertigo related to Tinnitus."  Nurse 
Practitioner Lee did not provide any other statements or 
rationale in support of her conclusion. 

A September 2007 private medical treatment record from 
Doctor's Care Ridgeview shows that the Veteran was diagnosed 
with, and treated for, vertigo.  In the September 2007 
treatment record, the private physician noted that the 
Veteran had a medical history of vertigo intermittently for 
the past year.  

In October 2007, the Veteran was afforded a VA examination in 
conjunction with his claim.  In the October 2007 examination 
report, the examiner noted that the Veteran reported a 
medical history of dizziness that began in 1997.  The 
examiner also noted that the Veteran stated that he was 
exposed to acoustic trauma while in service.  On physical 
examination, the examiner reported that the Veteran's 
external ears, canals, and drums were normal. 

The October 2007 examiner also reported the findings from an 
electronystagmogram (ENG) test.  The examiner recorded the 
following: "[a]n ENG was done today which showed that the 
saccade ocular motor test showed slow velocities and longer 
than normal latencies which is a central ocular motor 
finding." The examiner found that the Veteran had 
"[v]ertigo that is probably central in origin". 

The October 2007 examiner specifically ruled out any 
vestibular labyrinthine disorder as the source of the 
Veteran's vertigo.  The examiner noted that "[t]he remainder 
of the ENG findings was completely normal which means that 
the labyrinthine apparatuses in both ears appeared to be 
functioning normally which precludes the inner ear as the 
source for this patient's dizziness."  Based on these 
findings, the examiner concluded that there was no evidence 
of any connection between the Veteran's vertigo and his 
hearing loss and/or tinnitus.  

A February 2008 private medical records from CENTA Medical 
Group shows the Veteran was diagnosed with vertigo.  

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis 

Initially, the Board notes that the Veteran does not contend 
(nor does the evidence of record support a finding) that his 
vertigo is directly due to service.  The evidence of record 
does not show vertigo in service, at separation, or for many 
years afterward. 

The record does not show that the Veteran received any 
treatment for his vertigo prior to January 2007, which comes 
nine years after the Veteran's discharge from service.  This 
lengthy period without treatment for related conditions is 
evidence against a finding of continuity of vertigo 
symptomatology since service, and it weighs heavily against a 
claim for service connection on a direct basis.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Further, there is no competent medical 
evidence linking any current vertigo directly to service.

The Board notes that the October 2007 examiner concluded that 
the Veteran's vertigo was likely central in origin.  The 
evidence of record does not show that the Veteran had any 
other injury that might be indicative of vertigo than 
acoustic trauma, while in service.  The December 1997 report 
of examination prior to the Veteran's discharge from service 
does not show that the Veteran had any neurologic problems.  
Additionally, on the associated report of medical history, 
the Veteran did not indicate that he had any nervous system 
problems while in service.  The evidence does not support a 
finding that the Veteran's vertigo was directly related to 
service.  See 38 C.F.R. § 3.303

Turning back to the Veteran's specific contention in this 
matter - a claim of secondary service connection - the 
remaining question is whether the medical evidence supports, 
or is at least in equipoise as to, the Veteran's assertion 
that his vertigo is related to his service connected hearing 
loss and service connected tinnitus.  See 38 C.F.R. § 3.310.  
Here, the weight of the medical evidence is against such a 
finding.  

There are two medical opinions of record on this issue: the 
April 2007 positive nexus statement from Nurse Practitioner 
Lee and the October 2007 negative nexus opinion from the VA 
examiner.  As explained below, the Board finds that Nurse 
Practitioner Lee's medical statement carries markedly less 
evidentiary weight than does the October 2007 examiner's 
opinion.  

Although the Board is not free to ignore the opinion of Nurse 
Practitioner Lee, a treating medical provider, it is free to 
weigh the probative value of that opinion against other 
medical evidence of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Here, the evidentiary weight of Nurse 
Practitioner Lee's medical statement in this matter is 
greatly diminished because it does not contain a rationale in 
support of her conclusion that the Veteran's vertigo is 
related to his service connected tinnitus.  The Court has 
held on a number of occasions that a medical opinion that 
contains only data and conclusion is not entitled to any 
weight.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
see also Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from the reasoned analysis that the medical 
professional provides in support of his/her opinion).  Nurse 
Practitioner Lee provided no rationale in support of her 
statement.  Her statement carries little weight in this 
matter. 

In contrast, the Board finds that the October 2007 VA 
examiner rendered his conclusion in definitive language and 
fully explained his rationale in light of the factual 
findings of the medical evidence.  The VA examiner provided 
findings and a rationale, quoted above, that precluded any 
connection between the Veteran's vertigo and his hearing loss 
and/or his tinnitus.  The VA examiner explained why the 
medical findings indicated that the Veteran's vertigo was not 
related to his hearing loss and/or tinnitus.  The weight of 
this opinion is far greater than the Nurse Practitioner's 
statement on file and it compels the Board to conclude that 
this other medical statement of record has markedly less 
probative value than that contained in the October 2007 
examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (The Board may favor the opinion of one competent 
medical expert over that of another when there are adequate 
reasons and bases to support the determination reached).

In sum, vertigo is not shown to be directly related to 
service and the preponderance of the medical evidence of 
record is against a finding that the Veteran's vertigo is due 
to his service connected hearing loss and/or tinnitus.  See 
38 C.F.R. § 3.310.  As shown above, the more probative 
medical opinion by the October 2007 VA examiner weighs 
heavily against the claim, because it rules out the 
likelihood that the Veteran's vertigo is related to his 
hearing loss and tinnitus.  The claim must be denied.  See 
Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for vertigo, to include as 
secondary to service connected hearing loss and service 
connected tinnitus, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


